Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Applicants reply dated February 16, 2022 amends claims 1, 3, 5, and 12-13 as well as withdrawn claims 21 and 23 and cancels claim 20.  All other claims stand as previously presented.  
Claims 1-40, drawn to a method of printing an object and an apparatus for printing an object, have been presented in the instant application.  Claim 20 has been cancelled thereby leaving claims 1-19 and 21-40 pending in the application.  Claims 21-40 have been withdrawn from consideration without traverse pursuant to the restriction requirement dated May 21, 2016 and Applicants response thereto dated September 19, 2018.  In view of the foregoing, claims 1-19 are pending for prosecution on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (US 2003/0203158) in view of Roxy (Roxy, “3D Printing With SketchUp: An Easy Introduction”, https://i.materialise.com/blog/en/3d-printing-with-sketchup-an-easy-introduction/; August 14, 2014), The Logic Group (“Logic Trace Cnc Dxf Digitizing System”, The Logic Group, February 6, 2015; https://web.archive.org/web/20150206005329/http://www.logicgroup.com/LogicTraceCncDxf.html),  CAD/CAM: Theory and Concepts (CAD/CAM. India, S. Chand Limited, 2008; ISBN:9788121928748, 8121928745 pages 25-30), hereinafter Chand, and John (US 2007/0260349)

Regarding independent claim 1, Farnworth (US 2003/0203158) discloses a method for printing an object (abs) comprising the steps of 
converting a representation of a three dimensional object into a plurality of two-dimensional expressions arranged to individually represent a portion of the three-dimensional object (“Data from the STL files resident in memory of computer 12 is manipulated to build an object 50 one layer 60 at a time. Accordingly, the data mathematically representing object 50 is divided into subsets, each subset representing a slice or layer 60 of object 50. This is effected by mathematically sectioning the 3-D CAD model into a plurality of horizontal layers 60, a "stack" of such layers representing object 50. Each slice or layer 60 may be from about 0.0001 to about 0.03 inch thick. As mentioned previously, a thinner slice 60 promotes higher resolution by enabling better reproduction of fine vertical surface features of object 50.” – [0053])

    PNG
    media_image1.png
    503
    545
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    677
    546
    media_image2.png
    Greyscale

forming the three-dimensional object from a fluid medium arranged to transform its physical state in response to a manipulated illumination exposed thereto (“Apparatus 10 also includes a reservoir 14 (which may comprise a removable reservoir interchangeable with others containing different materials) of liquid material 16 to be employed in fabricating the intended object. In the currently preferred embodiment, the liquid material 16 is a photo-curable polymer responsive to light in the UV wavelength range.”-[0051]), 
wherein a cross-sectional shape of the manipulated illumination exposed to the fluid medium is associated with the plurality of two-dimensional expressions projected through a light source to the fluid medium (“Laser 22 is then activated so that laser beam 28 will scan liquid material 16 over selective portions of surface 30. The laser-irradiated areas of the thin layer of liquid material 16 overlying platform 20 are at least partially cured (e.g., at least partially polymerized) by the laser radiation, defining the boundaries of a first layer 60 (of object 50 or support 32, as the case may be) and filling in solid portions thereof. Platform 20 is then lowered by a distance equal to the thickness of a layer 60, and the laser beam 28 scanned to define and fill in the second layer 60 while simultaneously bonding the second layer to the first. The process is then repeated, layer by layer, until object 50 is completed.” – [0055]; Note in the instant case, the prior art laser is understood to be “manipulated” according to an associated plurality of the two dimensional expressions while exposing the fluid medium), and 
with the inner surface of the printed three-dimensional object being arranged to match the outer surface of a physical object (40) inserted therein in accordance with claim 1, lines 15-16 (see figures 6, 9 and 10, [0060], [0062]-[0063])

(I) Method of forming object by projecting two-dimensional expressions through a light source:
Farnsworth teaches a type of 3D printer known as laser-based stereolithography (SLA) wherein layers of resin are selectively cured by rastering a laser beam across the vat of photosensitive resin in a pattern corresponding to each respective layer of the 3D model to be fabricated (see [0052]).  Where 
John (US 2007/0260349) discloses an additive manufacturing technique known as spatial light modulator (SLM) additive manufacturing whereby an image is projected through a mask to selectively solidify light sensitive build material to fabricate a 3D object.  With reference to paragraphs [0033]-[0036], John teaches projecting plural bitmap images into a material to be hardened to thereby build a 3D object.  At [0017]-[0019], John notes that the specific advantage of SLM over laser-based SLA additive manufacturing techniques is that, whereas laser SLA relies upon rastering the point light source to draw a slice or “slide” of the 3D object, SLM advantageously exposes an entire cross sectional surface at once.  
	In view of John, it is apparent that the substituted components and their functions were known in the art at the time of the invention.  One of ordinary skill in the art could have substituted the laser SLA system of Farnsworth with the SLM system of John and the results of such a substitution would have been apparent to a skilled practitioner in the arts at the time of the invention.  Further, a skilled practitioner would have been motivated to pursue such a modification as a means to derive the advantages noted by John at [0017]-[0019].
 
(II) Method of producing a two dimensional and three dimensional representations of object:

Farnsworth does not expressly teach a method of preparing or drafting the 3D model itself.  For this reason, the reference is silent regarding a step of “displaying a two-dimensional representation within a two-dimensional space” wherein” the two dimensional representation represents a two-dimensional view of a three dimensional object within the two-dimensional space” as recited at claim 1, lines 2-4 or a step of “displaying a further two-dimensional representation within the two-dimensional space wherein the further two-dimensional representation is arranged to define an inserting location relative to the bottom of the three-dimensional object” as recited at claim 1, lines 5-7, wherein the further two-dimensional representation defines an inner surface of the three-dimensional object which “matches” with an outer surface of a physical object to be inserted into the three-dimensional object as recited at claim 1, lines 5-10, or the step of converting the two-dimensional representation into three dimensional model (Again, Note: Farnsworth in Bullet (1) above teaches converting a three dimensional model into a plurality of two dimensional expressions arranged to individually represent a portion of the three dimensional object).  In view of the foregoing, it can be said that the prior art contained a “base” method upon which the claimed invention can be seen as an “improvement”, namely wherein drafting of the 3D CAD model to be printed comprises the steps of displaying plural two-dimensional representations of the 3D object, converting the same to plural 2D expressions arranged to represent at least portion of the 3D object, and wherein the further 2D representation corresponds to an inserting location of the physical object to be inserted into the fluid medium.


Of particular note, Roxy first teaches drawing a two dimensional representation of an outer wall of a 3D article (see below image black circle) in a 2D space.  Thus Roxy is understood to teach a step of displaying a two-dimensional representation on a display module within a two-dimensional space, wherein the two dimensional representation is arranged to represent a two-dimensional view of a three-dimensional object within the two-dimensional space” in accordance with claim 1, lines 2-4.

    PNG
    media_image3.png
    295
    549
    media_image3.png
    Greyscale

Roxy further teaches drawing a second two-dimensional representation in the two dimensional space corresponding to an inner wall of the 3D article (see below inner, blue circle).  Thus, Roxy is understood to teach a step of displaying a further two-dimensional representation within the two dimensional space, wherein the further two-dimensional representation is arranged to define a relative location with reference to the three-dimensional object” in accordance with claim 1, lines 5-7.

    PNG
    media_image4.png
    295
    549
    media_image4.png
    Greyscale

Roxy finally teaches converting the two dimensional representation into a 3D representation of a 3D article to be manufactured (see below) in a process which is conventionally known as an extrusion or presspull operation in the CAD CAM arts. 

    PNG
    media_image5.png
    295
    549
    media_image5.png
    Greyscale

Again, in Roxy, the larger diameter circle “two-dimensional representation” corresponds to an outer wall of the printed 3D article and the smaller diameter circular (i.e. the “further-two dimensional representation”) corresponds to an inner wall of the printed 3D article.  This concept of extruding 3D model parts from 2D contours of the parts as exemplified by the Roxy reference is old and notoriously 
Under such an application of the Roxy modeling process to the drafting of the 3D model of the Farnsworth, a skilled practitioner would have found it an obvious matter to define the walls of the Farnsworth structure in 2D space and to use the extrusion or press-pull operation to define the walls of the object (50) (see figure 10) in the manner taught by Roxy.  In the instant case, the inner 2D contour (i.e. the further two-dimensional representation within the two dimensional space) in the 2D projection of Roxy, corresponds, for example, to the inner wall (50) of the 3D model in Farnsworth.  Thus, the further two-dimensional representation would correspond to the inserting location of the physical object (40) and also to define an inner surface of the three-dimensional object which matches with an outer surface of physical object (40) in accordance with claim 1, lines 5-10.  This is exemplified by Farnsworth at figures 6 and 7 and [0060]-[0062] (see below) which depicts inserting an object at a location on a partially formed 3D article at a “inserting location” defined relative to a bottom of the 3D article and which is at a location predefined by the inner wall of the 3D article.  

    PNG
    media_image6.png
    389
    381
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    412
    391
    media_image7.png
    Greyscale


(III) defining a surface of the three dimensional object by positioning a real world object on top of a design interface of a display module:

Roxy discloses a conventional method of drafting a 3D CAD model for 3D printing as noted above.  Roxy utilizes a virtual environment to draft and render objects both in 2D and 3D space as one of ordinary skill in the art would consider notoriously well known in the art at the time of the invention.  As noted above, Roxy further displays a two-dimensional representation of a three dimensional object and, in view of Farnsworth, such a 2D representation may define an insertion location of a real-world object to be inserted into the 3D printed, three dimensional object.  Roxy is however silent regarding a method of CAD drafting wherein a real-world object or mold thereof is placed upon a design interface of the display module as a means to design or specify certain features of the three dimensional model.  For this reason, the prior art is silent regarding the step “wherein a real-world object or mold thereof is positioned on top of a design interface of the display module at said inserting location, so as to define an inner surface of the three-dimensional object which matches with an outer surface of the real-world object being inserted in the three-dimensional object” as required by claim 1, lines 5-11.


    PNG
    media_image8.png
    757
    1046
    media_image8.png
    Greyscale
 
In Logic, the input device is a digitizing table or tablet rather than a display, however in CAD/CAM: Theory and Concepts (CAD/CAM. India, S. Chand Limited, 2008; ISBN:9788121928748, 8121928745 pages 25-30), hereinafter Chand, it is established that touch screens (section 2.5.7), a display module having a design interface in the lexicon of the claim, and digitizing tables (section 2.5.8), such as disclosed in Logic Group, are recognized alternative input devices for CAD/CAM design activities. 
In view of Logic Group and Chand, it is the Examiners assessment that the claimed step of positioning a real world object or a mold thereof on top of a design interface of a display module at said inserting location, so as to define an inner surface of the three-dimensional object which matches with an outer surface of the real-world object being inserted in the three-dimensional object” as required by claim 1 at lines 5-11 would have constituted an obvious extension over the prior art of record for a skilled practitioner in the arts at the time of the invention.  

Regarding claim 2, Farnsworth teaches slicing the stl data file at slice thicknesses between about 0.0001 to 0.03 inches thick into a stack of layers.  Although Farnsworth does not limit the spacing of layers to be even or equal along a given slice direction, such a condition would have been considered routine practice at the time of the invention.

Regarding claim 3, see discussion of claim 1 and particularly the representative images from Roxy. Further, with reference to Farnsworth at figures 7-8, an individual two dimensional representation (see perspective cross-section as depicted in figure 7) which is defined by plural line segments.  

Regarding claim 4, see discussion of claim 1 and particularly the representative images from Roxy.



Regarding claim 6-7, Farnsworth teaches slicing a 3D CAD file to create of horizontal layers a stack of which represent the 3D object ([0053]).  In the instant case, the step of slicing the stl data file is understood to result in a plurality of cross sectional slices/layer which the examiner construes to read upon the claimed “plurality of slides”.
	
Regarding claim 8, see discussion of claim 1.  Further regarding claim 8, see Farnsworth at [0055] wherein the reference teaches irradiating a thin layer of the polymerizable liquid in a pattern defined by a first layer of the stack, lowering the build platform, and repeating the irradiation process for each of layers (60) which collectively define the 3D object.  In the instant case, the sequential process of irradiating radiation in a pattern dictated by each of the layers of the stack in turn is understood to read upon the step of “shin[ing]” the slide to thereby cure a photoreactive resin and thereby forming the three-dimensional object layer by layer.   

Regarding claim 9, see discussion of claim 8 over Farnsworth and John.

	Regarding claim 10, see John at [0045] and [0050] which teaches control of the exposure by modifying the light intensity and or spectrum (i.e. gray value and/or color of a pixel) and [0057] which teaches exposure control by use of a shutter (i.e. controlling exposure time).



	Regarding claim 12-13, see discussion of claim 11.
Regarding claims 15-17, Farnsworth teaches that the 3D object may be subjected to a post printing UV cure ([00630-[0064]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (US 2003/0203158), Roxy (Roxy, “3D Printing With SketchUp: An Easy Introduction”, https://i.materialise.com/blog/en/3d-printing-with-sketchup-an-easy-introduction/; August 14, 2014), Logic (“Logic Trace Cnc Dxf Digitizing System”, The Logic Group, February 6, 2015; https://web.archive.org/web/20150206005329/http://www.logicgroup.com/LogicTraceCncDxf.html),  Chand (CAD/CAM. India, S. Chand Limited, 2008; ISBN:9788121928748, 8121928745 pages 25-30), and John (US 2007/0260349) as applied to claim 1 above and in further view of Elsey (US 2013/0270746)

	Regarding claim 14, the prior art of record teaches all that is recited in parent claim 8 for reasons noted in detail above including, inter alia, sequentially projecting plural slides into a photo-hardenable resin to build a 3D article.  The prior art is however silent regarding the presence of a flexible 
Elsey (US 2013/0270746) discloses a method for stereolithographic additive manufacturing which one of ordinary skill in the art would find to be of particular relevance to the matter at hand in the Farnsworth and John disclosures discussed above.  Of particular note, at [0098], Elsey teaches the use of a layer of silicone (i.e. “flexible silicon” as recited in the present claim) for use in providing a “superior nonstick surface in relation to the photohardenable material”.  In view of Elsey, it is apparent the prior art contained a “comparable” method that has been improved in the same way as the claimed invention.  One of ordinary skill in the art could have applied the known improvement to the “base” method of the prior art and the results of such a modification would have been obvious to a skilled practitioner in the art at the time of the invention. 
	
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (US 2003/0203158), Roxy (Roxy, “3D Printing With SketchUp: An Easy Introduction”, https://i.materialise.com/blog/en/3d-printing-with-sketchup-an-easy-introduction/; August 14, 2014), Logic (“Logic Trace Cnc Dxf Digitizing System”, The Logic Group, February 6, 2015; https://web.archive.org/web/20150206005329/http://www.logicgroup.com/LogicTraceCncDxf.html),  Chand (CAD/CAM. India, S. Chand Limited, 2008; ISBN:9788121928748, 8121928745 pages 25-30), and John (US 2007/0260349) as applied to claim 1 above as applied to claim 8 and in further view of Withey (US 2009/0261287)


Withey (US 2009/0261287) teaches a method for additively manufacturing a 3D article wherein the photosensitive resin is mixed with a conductive material in the range of 10-50% or more by volume ([0011]), wherein the active material is selected and added to the base photosensitive resin in an amount based on a desired effect on the final product ([0030]-[0033]).  Withey teaches that incorporating conductive filler into the photosensitive resin in this manner allows for fabrication of complex geometries of sensors, actuators and other electrically or magnetically active devices ([0027]).  Although Withey does not expressly teach addition of the conductive material in a gel carrier, such a modification would have reasonably been considered as an obvious extension over the Withey disclosure for a skilled practitioner in the arts at the time of the invention. In the instant case, addition of the conductive filler in the form of a thixotropic gel would have constituted an obvious means to assist in maintain the filler material in suspension within the photosensitive resin build material.  In view of the foregoing, it is apparent that the reference to Withey contained a “comparable” method that has been improved in the same way as the claimed invention.  One skilled it the art could have applied the known “ improvement” technique to the “base” method of Farnsworth and the results of such a modification would have been obvious to a skilled practitioner at the time of the invention.  Further a skilled practitioner would have found motivation to explore the instant modification as a means to derive the noted benefits in Withey, namely the ability to construct novel and complex geometry devices having useful electrical and/or magnetic properties.  
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-17 and 20 have been considered but are moot because the new ground of rejection does not apply to references as applied in the revised rejection of record above.  In the instant case, Applicant contends at page 9 that none of the cited prior art of record teaches placing a real-world object on a design interface to assist in the modeling process.  As noted above in the grounds of rejection Logic (“Logic Trace Cnc Dxf Digitizing System”, The Logic Group, February 6, 2015; https://web.archive.org/web/20150206005329/http://www.logicgroup.com/LogicTraceCncDxf.html),  Chand (CAD/CAM. India, S. Chand Limited, 2008; ISBN:9788121928748, 8121928745 pages 25-30), and John (US 2007/0260349) teach those features which Applicant contends to be absent from the prior art of record.  Specifically, Logic teaches employing a physical object on a touch sensitive input pad to input 2D structures the CAD drafting process.  Chand establishes that digitizing tablets and touch sensitive displays comprising a design interface on the display module were recognized alternative input devices for CAD drafting at the time of the invention.  In view of Logic and Chand and the previously cited prior art of record, the invention as recited in amended claim 1 would have been considered obvious for one of ordinary skill in the art at the time of the invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants attention is respectfully directed to the newly discovered reference US 6,391,245 which further underscores that it was known in the art at the time of the invention to substitute DLP .
Applicants attention is further particularly directed to US2018/0081484 to Black which teaches tracing an outline of a real world object on a touch screen, storing a 2D representation of the outline, and employing the stored 2D outline to generate a 3D model with accurate dimensions . Although not relied upon in the ground of rejection above, it is the Examiners assessment that Black could be employed on similar grounds in lieu of Logic and Chand.  That is, Black establishes that it was known at the time of the invention to place a real-world object on top of a design interface of a touch sensitive display module and employing a stylus to trace that object thereby obtaining a 2D representation of the article for later use in constructing a 3D model.  

    PNG
    media_image9.png
    379
    475
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741